

 
 EXHIBIT 10

NOTICE OF AWARD




To:




From:                                Human Resources and Compensation Committee
of the Board of Directors("Committee")


Subject:
ESCO Technologies Inc. 2004 Incentive Compensation Plan ("Plan") – 2011

 
Award



1.           Award.  The Committee has awarded to you   shares of
Performance-Accelerated Restricted Stock under the terms of the Plan ("Award")
which entitles you to receive   shares of Common Stock of the Company upon
satisfaction of the terms hereinafter set forth.  The Award is subject to all of
the terms of the Plan, a copy of which has been delivered to you.


2.           Terms.  The following are the terms of the Award:


(a)           Notwithstanding (b), below if, during the Period of the Award, the
Average Value Per Share of Company Stock reaches the amount set forth in column
(A), a percentage of the Award will be accelerated equal to the amount set forth
under column (B) subject to the limitations set forth in (c) and provided you
comply with the terms of the remainder of this Notice of Award.


A
 If the Average Value
Per Share of Company
 Stock reaches:
   
B
 The Cumulative
 Percent of Award
 Accelerated shall be:
 
$ 38.00 or more
      100%   $ 35.50       50%   $ 33.00       0%                

(b)           If you are still employed by the Company or a subsidiary of the
Company on September 30, 2015 and have been continuously so employed since the
date hereof, you will earn 100% of the portion of the Award not yet accelerated
provided you comply with the requirements of paragraph 3.


(c)           The following additional terms will apply to the Award:


                           (i)  No portion of this Award may be accelerated
prior to October 1, 2012. One hundred percent (100%) of the total Award may be
accelerated by the end of the Fiscal Year ending September 30, 2015.


                           (ii)  Once a portion of the Award is accelerated
under subparagraph (a), you must remain employed with the Company or a
subsidiary of the Company until the March 31st following the end of the Fiscal
Year in which that portion of the Award is accelerated.  If you terminate
employment (voluntarily or involuntarily) prior to such time, you will forfeit
that portion of the Award.  Provided, however, that if your employment is
terminated on account of death, or total and permanent disability the foregoing
employment requirement shall not apply.


                           (iii)  If there is a Change of Control (as defined in
the Plan) and you are employed by the Company on the date of the Change of
Control, the employment requirement of subparagraph (ii) shall cease to apply to
the portion of the Award which is accelerated or earned and the number of shares
representing that portion of the Award which is accelerated or earned as of the
date of the Change of Control shall be distributed to you.  In addition, the
portion of the Award which is not yet accelerated or earned shall be determined
and distributed to you at the end of the Fiscal Year in which the Change of
Control occurred provided you are still employed on such date, in lieu of all
other provisions of this Award. If you are not employed by the Company as of the
end of the foregoing Fiscal Year, no such distribution will be made; provided,
however, that if you are involuntarily terminated for reasons other than Cause
or if you terminate for Good Reason the remaining shares not yet accelerated or
earned shall be distributed in full upon such termination of employment.


                                       (a) Notwithstanding the foregoing
provisions of this subparagraph (iii), in the event a certified public
accounting firm designated by the Committee (the "Accounting Firm") determines
that any payment (whether paid or payable pursuant to the terms of this Award or
otherwise and each such payment hereinafter defined as a "Payment" and all
Payments in the aggregate hereinafter defined as the "Aggregate Payment"), would
subject you to tax under Section 4999 of the Internal Revenue Code of 1986
("Code") then such Accounting Firm shall determine whether some amount of
payments would meet the definition of a "Reduced Amount".  If the Accounting
Firm determines that there is a Reduced Amount, payments shall be reduced so
that the Aggregate Payments shall equal such Reduced Amount.  For purposes of
this subparagraph, the "Reduced Amount" shall be the largest Aggregate Payment
which (a) is less than the sum of all Payments and (b) results in aggregate Net
After Tax Receipts which are equal to or greater than the Net After Tax Receipts
which would result if Payments were made without regard to this subsection (e).
"Net After Tax Receipt" means the Present Value (defined under
Section 280G(d)(4) of the Code) of a Payment net of all taxes imposed on you
under Section 1 and 4999 of the Code by applying the highest marginal rate under
Section 1 of the Code.


                                       (b) As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
of the Accounting Firm hereunder, it is possible that Payments will be made by
the Company which should not have been made (the "Overpayments") or that
additional Payments which the Company has not made could have been made (the
"Underpayments"), in each case consistent with the calculations of the
Accounting Firm.  In the event that the Accounting Firm, based either upon (A)
the assertion of a deficiency by the Internal Revenue Service against the
Company or you which the Accounting Firm believes has a high probability of
success or (B) controlling precedent or other substantial authority, determines
that an Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to you which you shall repay to the Company together with
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided, however, that no amount shall be payable by you to the
Company if and to the extent such payment would not reduce the amount which is
subject to taxation under Section 1 and Section 4999 of the Code or if the
period of limitations for assessment of tax has expired.  In the event that the
Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to you together with interest at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.


3.           Share Ownership
Requirements.                                                                You
are expected to own shares of Common Stock with a fair market value equal to a
multiple of your total cash compensation (the “Share Ownership
Requirement”).  If you do not currently meet your Share Ownership Requirement,
you must retain 50% of any Performance-Accelerated Restricted Stock Award
distribution which you receive under Paragraph 2(a), above until the Share
Ownership Requirement is satisfied.  Thereafter you must maintain ownership of
shares of Common Stock so that the Share Ownership Requirement remains
satisfied.  The satisfaction of the requirements of this Paragraph 3 will be
reviewed periodically as determined by the Committee.


4.           Definitions.  For purposes of the Award, the following terms shall
have the following meanings:


             (a) "Average Value Per Share" shall mean the average for any
consecutive 30 day trading period in which Company Stock is traded of the daily
closing prices of Company Stock on the New York Stock Exchange.


             (b) "Cause" shall mean:


                           (i)  The willful and continued failure to
substantially perform your duties with the Company or one of its subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for such performance is delivered to you by
ESCO’s Board of Directors or their delegate which specifically identifies the
manner in which such ESCO’s  Board of Directors or their delegate believes that
you have not substantially performed your duties; or


                           (ii)  The willful engaging in (A) illegal conduct
(other than minor traffic offenses), or (B) conduct which is in breach of your
fiduciary duty to the Company or one of its subsidiaries and which is
demonstrably injurious to the Company or one of its subsidiaries, any of their
reputations, or any of their business prospects.  For purposes of this
subparagraph (ii) and subparagraph (i) above, no act or failure to act on your
part shall be considered "willful" unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company or one of its subsidiaries.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company or one of its
subsidiaries;


The cessation of your employment shall not be deemed to be for “Cause” unless
and until there shall have been delivered to you a written notice that in the
Board of Directors’ or their delegate’s opinion you are guilty of the conduct
described in subparagraph (i), or  (ii) or (iii) above, and specifying the
particulars thereof in detail.


             (c) "Company Stock" shall mean common stock of the Company.


             (d)"Fiscal Year" shall mean the fiscal year of the Company which,
as of the date hereof, is the twelve month period commencing October 1and ending
September 30.


             (e) "Good Reason" shall mean:


                           (i) Requiring you to be based at any office or
location more than 50 miles from your office or location as of the date of the
Change of Control;


                           (ii) The assignment to you of any duties inconsistent
in any respect with your position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as of the date of
the Change of Control or in conjunction with a Change in Control any action by
the Company or any of its subsidiaries which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
action taken by the Company or one of its subsidiaries, to which you object in
writing by notice to the Company within 10 business days after you receive
actual notice of such action, which is remedied by the Company or one of its
subsidiaries promptly but in any event no later than 5 business days after you
provided such notice, or


                          (iii) The reduction in your total compensation and
benefits below the level in effect as of the date of the Change of Control.


             (f) "Period of the Award" means the period commencing October 1,
2012 and ending on September 30, 2015.


5.           Parallel Incentive.  The Committee may, but is not obligated to,
authorize a payment of a portion of the Award based upon its discretionary
evaluation of the Company's financial performance during the Period of the Award
even if the foregoing objectives are not fully met.  Examples of performance
measures the Committee may consider include, but are not limited to, cash flow,
earnings, sales and margins.


6.           Medium of Payment.   The Committee shall direct that sufficient
shares of Common Stock of the Company shall be withheld from any distribution
hereunder to satisfy the Company’s tax withholding requirements in respect of
such distribution.


7.           Covenants.


(a) You agree that for the period beginning on the first day of the Period of
Award and ending two (2) years after the expiration of the Period of the Award,
you will not do any of the following:


(i)  as an individual or as a partner, employee, agent, advisor, consultant or
in any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly carry on any business or become involved in any business
activity, which is (i) competitive with the business of the Company (or any
affiliate of the Company), as presently conducted and as said business may
evolve in the ordinary course, and (ii) a business or business activity in which
you were engaged in the course of your employment with the Company (or any
affiliate of the Company); notwithstanding the foregoing, nothing herein shall
prevent you from being a 2% or less shareholder of a publicly traded
corporation;


(ii)  as an individual or as a partner, employee, agent, advisor, consultant or
in any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly recruit, solicit or hire, or assist anyone else in
recruiting, soliciting or hiring, any employee of the Company (or any
affiliate  of the Company);


(iii)  induce or attempt to induce, or assist anyone else to induce or attempt
to induce, any customer of the Company (or any affiliate of the Company), to
discontinue its business with the Company (or with any affiliate of the
Company);


(iv)  engage in the unauthorized use or disclosure of confidential information
or trade secrets of the Company or its affiliates resulting in harm to the
Company or its affiliates; or


(v)  engage in intentional misconduct resulting in a financial restatement or in
an increase in your incentive or equity compensation.


(b) In the event of a breach or threatened breach of the covenants described in
this Paragraph 7, the Company shall be entitled, in addition to any other legal
or equitable remedies it may have:


                           (i) to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach. You hereby
expressly acknowledge that the harm which might result as a result of any
noncompliance by you would be largely irreparable, and you agree that if there
is a question as to the enforceability of any of the provisions of this
Agreement, you will abide by the Agreement until after the question has been
resolved by a final judgment of a court of competent jurisdiction;


                           (ii) to cancel this Award; and/or


                           (iii) to recover from you (1) any shares of stock
transferred to you under this Award during  any period(s) (a) that you were in
breach of any of the above described covenants or (b) in the case of intentional
misconduct resulting in a financial restatement during the periods that required
statement, but in either case not to exceed three years , and (2) the proceeds
from any sales of such shares received under this Award during the above time
periods to the extent such shares transferred to you under this award have been
sold or retained by the Company to pay your taxes.  The Committee shall have
sole discretion in determining the amount that shall be recovered from you under
this subparagraph (b) (iii).
8.           Choice of Law.  This Agreement shall be construed and administered
in accordance with the laws of the State of Missouri without regard to the
principles of conflicts of law which might otherwise apply. Any litigation
concerning any aspect of this Agreement shall be conducted in the State or
Federal Courts in the State of Missouri.


9.           Amendment.  The Award may be amended by written consent between the
Company and you.






































Executed this ______  day of _______________ ,
20_____                                                                .




ESCO TECHNOLOGIES
INC.                                                                                     AGREED
TO AND ACCEPTED:




By:
__________________________                                                                                                ____________________________ Vice
President  Participant


ATTEST: _________________________
                      Secretary




`

